Case 4:09-cr-00043-SPF Document 670 Filed in USDC ND/OK on 09/04/19 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                 )
                                           )
                    Plaintiff,             )
                                           )
 -vs-                                      )     Case No. 09-CR-0043-F
                                           )
 LINDSEY KENT SPRINGER,                    )
                                           )
                    Defendant.             )

                                      ORDER

        The government is DIRECTED to file a brief in response to Mr. Springer’s
“Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” (doc. no.
669), within sixty days of the date of this order. No reply brief is permitted at this
time.
        IT IS SO ORDERED this 4th day of September, 2019.




09-0043p155.docx
